UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4806


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY WAYNE CAMERON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:95-cr-00266-JAB-2)


Submitted:   April 13, 2015                 Decided:    April 17, 2015


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Wayne Cameron appeals his sentence of 51 months’

imprisonment imposed by the district court upon revocation of

his supervised release.             On appeal, Cameron’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal but

raising as a potential issue whether the district court properly

sentenced Cameron.            Although notified of his right to do so,

Cameron has not filed a pro se supplemental brief.                              We affirm.

      “A     district     court     has     broad       discretion        when      imposing   a

sentence upon revocation of supervised release.”                                United States

v.   Webb,    738 F.3d 638,     640       (4th    Cir.    2013).          A    revocation

sentence      that   “is     within       the       statutory     maximum        and    is   not

‘plainly      unreasonable’”         will        be    affirmed        on   appeal.          Id.

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir.

2006)).        In    so     evaluating          a     sentence,      we     assess     it    for

reasonableness,           utilizing        “the        procedural         and       substantive

considerations”         employed      in     evaluating         an     original        criminal

sentence.      Crudup, 461 F.3d at 438.

      A    revocation       sentence       is       procedurally       reasonable       if   the

district court has considered the policy statements contained in

Chapter Seven of the Sentencing Guidelines and the 18 U.S.C.

§ 3553(a)      (2012)      factors     enumerated          in     18      U.S.C.     § 3583(e)

(2012).      Crudup, 461 F.3d at 439.                  The district court also must

                                                2
provide      an    explanation            for      its    chosen          sentence,          but      the

explanation “need not be as detailed or specific when imposing a

revocation        sentence          as    it    must      be     when         imposing       a     post-

conviction sentence.”                 United States v. Thompson, 595 F.3d 544,

547 (4th Cir. 2010).                     A revocation sentence is substantively

reasonable        if    the     district        court     states          a    proper       basis     for

concluding        that      the       defendant        should        receive         the     sentence

imposed.      Crudup, 461 F.3d at 440.                        Only if we find a sentence

to     be    procedurally           or      substantively            unreasonable            will     we

determine whether the sentence is “plainly” so.                                 Id. at 439.

       Here, the district court properly considered the arguments

from    counsel,        allocution          from   Cameron,          the       statutory         maximum

sentences upon revocation, and the § 3553(a) factors enumerated

in    § 3583(e)        before       sentencing         Cameron       at       the   bottom       of   the

policy statement range.                   While the district court’s explanation

for    its    sentence         was       not    lengthy,        it    provided          a    sentence

tailored to Cameron, focusing specifically on the nature and

circumstances          of     his     violations         of    supervised           release.          We

therefore         conclude           that       Cameron’s         sentence            is         neither

procedurally nor substantively unreasonable and, therefore, is

not plainly so.

       In accordance with Anders, we have reviewed the record in

this case and have found no meritorious grounds for appeal.                                            We

therefore         affirm        the       district        court’s             judgment       revoking

                                                   3
supervised release.         This court requires that counsel inform

Cameron, in writing, of the right to petition the Supreme Court

of the United States for further review.               If Cameron requests

that   a   petition   be   filed,   but   counsel    believes   that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                 Counsel’s motion

must state that a copy thereof was served on Cameron.

       We dispense with oral argument because the facts and legal

contentions    are    adequately    presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      4